Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 11/29/21.
                                                   Response to Arguments
        In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reference of Clark is relied upon for teaching an electrically operated folding wall that required user authentication in order to operate the foldable wall (col. 2 lines 51-55, col. 5 lines 24-42). The reference of Fitzgibbon is relied upon for teaching the use of biometric means as an user identification means for operating a foldable wall (garage door, fig. 4, paragraph 043). The reference of Ashenfelter is further relied upon for teaching the continuous biometric authentication (col. 1 |lines 45-60,col. 3 lines 4-13) in order to continuously ensure the presence of the user in the vicinity of device been controlled.
          Applicant argues that the examiner appears to ignore the teachings of Fitzgibbon that the barrier will move  even if  the user is not  in continuous contact  with biometric  verification system to allow the biometric verification system to continuously the identity of the user. It is the examiner’s position that the reference of Fitzgibbon is not relied upon for teaching the limitation of the continuously verification of the biometric of the operator of the foldable wall. Ashenfelter et al. is relied upon for teaching the continuous biometric authentication (col. 1 lines 45-60, col. 3 lines 4-13) representing the selection the alternative to the non-continuous verification of the biometric  in order to provide the predictable result of continuously ensure the presence of the user in the vicinity of device been controlled.  
Regarding applicant’s argument that the reference of Fitzgibbon teaches away from the barrier been operated only when the thumb press is applied. It is the examiner’s position that the reference of Fitzgibbon does not criticize, discredit, or discourage the continuous biometric verification method and therefore does not teaches away from the barrier been operated only when the thumb press is applied.
Regarding applicant’s argument that the modifying of Fitzgibbon such that the barrier is movable only when the thumbpress it applied would render Fitzgibbon unsatisfactory for its intended purposes since the barrier would not be moveable after a single thumbpress. It is the examiner’s position that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,504,311.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,861,272. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite the method of providing the system recited in the patented claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 30-31,34-35,37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark US Patent 7228664 in view of Fitzgibbon et al. US Patent Application Publication 20100060413 and further in view of Ashenfelter et al. US Patent 8922342.



Regarding claim 21, 26, 30-31, and 34, Clark teaches a method comprising:

providing an electrically operated folding wall and a user verification (password) system (col. 2 lines 51-55, col. 5 lines 24-42). Clark is silent on teaching the user authentication system is a biometric authentication system. Fitzgibbon et al. in an analogous art teaches a biometric authentication system for authenticating the operation of a barrier comprising:
    
recording a first record, the first record comprising information about a biological trait (via control circuit 150 including memory that stores fingerprint data, fig. 4, paragraph 043);

capturing a second record, the second record comprising information about a biological trait (paragraph 033);

comparing the second record against the first record, authenticating the identity of a person if the second record is substantially similar to first record (via capturing fingerprint data of a user who wants to operate the barrier, matching the data with the stored data, and authenticating the user; see paragraphs [0055]-[0056]); and

preventing the wall from moving if the biometric verification system fails to authenticate the identity of the person (the garage door is operated when fingerprint is authenticated and the data signal is still active, garage door is not operated when the acquired fingerprint does not match the stored fingerprint, fig. 8, 062, 083). Fitzgibbon teaches the second record against the first record employs the use of an algorithm (the process used in determining a match of the biometric is considered an algorithm, paragraph 083). Fitzgibbon teaches the biometric system is a fingerprint recognition system and include a fingerprint sensor (paragraph 010,031).

Clark in view of Fitzgibbon is not explicit in teaching the continuous authentication of the user. Ashenfelter et al. in an analogous art teaches the continuous biometric authentication (col. 1 lines 45-60, col. 3 lines 4-13) in order to continuously ensure the presence of the user in the vicinity of device been controlled.
            It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Clark as disclosed by Fitzgibbon et al. in view of Ashenfelter because the biometric authentication system represents a more reliable and effective access control system and therefore provide for an improvement in security of the operation of the folding wall.



Regarding claim 22, Clark teaches the wall is controlled by an electrical operation circuit (col. 3 lines 37-41).
Regarding claim 23, Clark teaches the folding operable wall includes at least one control station (132, col. 4 lines 21-25) but is silent on teaching a biometric verification system is operative coupled to the at least one control station. Fitzgibbon et al. in an analogous art teaches a biometric authentication system for authenticating the operation of a barrier and the verification system is operative coupled to the controller (paragraph 055-056).
         It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Clark as disclosed by Fitzgibbon et al. because the biometric authentication system represents a more reliable and effective access control system and therefore provide for an improvement in security of the operation of the folding wall.

Regarding claims 24-25, Clark teaches the wall control is controlled by an electrical operation circuit (col. 3 lines 37-41). Clark teaches the electrical operation circuit including a preventing means configured to prevent the wall from moving if the identity of the person is not  authenticated (the user is only allow to control the moveable wall when authenticated (col. 5 lines 24-42). ,Clark is silent on teaching the user authentication system is a biometric authentication system. Fitzgibbon et al. in an analogous art teaches a biometric authentication system for authenticating the operation of a barrier (paragraph 055-056). Clark in view of Fitzgibbon is not explicit in teaching the continuous authentication of the user. Ashenfelter et al. in an analogous art teaches the continuous biometric authentication (col. 1 lines 45-60, col. 3 lines 4-13) in order to continuously ensure the presence of the user in the vicinity of device been controlled.
            It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Clark as disclosed by Fitzgibbon et al. in view of Ashenfelter because the biometric authentication system represents a more reliable and effective access control system and therefore provide for an improvement in security of the operation of the folding wall.

Regarding claim 35, 37-38, and 40, Clark teaches a method comprising:

providing an electrically operated folding wall and a user verification (password) system (col. 2 lines 51-55, col. 5 lines 24-42). Clark teaches the electrical operation circuit comprises an extend control switch (col. 6 lines 12-16), a stack control switch (col. 6 lines 9-11). Clark is silent on teaching the user authentication system is a biometric authentication system. Fitzgibbon et al. in an analogous art teaches a biometric authentication system for authenticating the operation of a barrier comprising:
    
recording a first record, the first record comprising information about a biological trait (via control circuit 150 including memory that stores fingerprint data, fig. 4, paragraph 043);

capturing a second record, the second record comprising information about a biological trait (paragraph 033);

comparing the second record against the first record, authenticating the identity of a person if the second record is substantially similar to first record (via capturing fingerprint data of a user who wants to operate the barrier, matching the data with the stored data, and authenticating the user; see paragraphs [0055]-[0056]); and

preventing the wall from moving if the biometric verification system fails to authenticate the identity of the person (the garage door is operated when fingerprint is authenticated and the data signal is still active, garage door is not operated when the acquired fingerprint does not match the stored fingerprint, fig. 8, 062, 083). Fitzgibbon teaches the second record against the first record employs the use of an algorithm (the process used in determining a match of the biometric is considered an algorithm, paragraph 083). Fitzgibbon teaches the biometric system is a fingerprint recognition system and include a fingerprint sensor (paragraph 010,031). Clark in view of Fitzgibbon is not explicit in teaching the continuous authentication of the user. Ashenfelter et al. in an analogous art teaches the continuous biometric authentication (col. 1 lines 45-60, col. 3 lines 4-13) in order to continuously ensure the presence of the user in the vicinity of device been controlled.
            It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Clark as disclosed by Fitzgibbon et al. in view of Ashenfelter because the biometric authentication system represents a more reliable and effective access control system and therefore provide for an improvement in security of the operation of the folding wall.



Claims 27, 28 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark US Patent 7228664 in view of Fitzgibbon et al. US Patent Application Publication 20100060413 in view of Ashenfelter et al. US Patent 8922342 and further in view of Petriello US Patent Application Publication 20040069420.


          Regarding claims 27 and 36, Clark in view of Fitzgibbon is silent on teaching  the electrical operational circuit comprises a restarting means which includes a reset control key switch in the at least one control unit, which when turned on will reactivate the electrical operation circuit and the authentication verification system. Petriello in an analogous art teaches the electrical operational circuit comprises a restarting means which includes a reset control key switch in the at least one control unit, which when turned on will reactivate the electrical operation circuit and the authentication verification system (abstract).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Clark in view of Fitzgibbon in view of Ashenfelter as disclosed by Petriello because such modification provides and improvement for the efficient operation of the control system of the foldable wall by providing the means for readily exist a particular operation mode.

Regarding claim 28, Clark teaches the electrical operation circuit comprises an extend control switch (col. 6 lines 12-16), a stack control switch (col. 6 lines 9-11) but is not explicit in teaching a control relays and a motor switch. Petriello in an analogous teaches the control switches include a control relays and a motor (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Clark in view of Fitzgibbon in view of Ashenfelter as disclosed by Petriello because such modification provides for the efficient operation of the control system of the foldable wall.

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark US Patent 7228664 in view of Fitzgibbon et al. US Patent Application Publication 20100060413 in view of Ashenfelter et al. US Patent 8922342 and further in view of Gelbord US Patent Application Publication 20040146186.

Regarding claim 29, Clark in view of Fitzgibbon is silent on teaching the new record is captured from an artificial reproduction of the designated biological trait recorded in the template of the at least one biological trait of the individual trained and authorized to maintain the folding operable wall. Gelbord in an analogous art teaches capturing the new record is captured from an artificial reproduction of the designated biological trait recorded in the template of the at least one biological trait of the individual (paragraph 09).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Clark in view of Fitzgibbon Ashenfelter et al as disclosed by Gelbord because such modification provides an alternative means of using biometric trait for authentication and further representing the substitution of one authentication for another producing a predictable result. .
           Claim 32 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark US Patent 7228664 in view of Fitzgibbon et al. US Patent Application Publication 20100060413 in view of Ashenfelter et al. US Patent 8922342 and further in view of Eraslan US Patent 6801641. 
Regarding claims 32,39, Clark in view of Fitzgibbon et al is silent on teaching the biometric verification system comprises a facial recognition system and the saved template comprises a digital image. Eraslan in an analogous art teaches a biometric system comprising a facial recognition system, the template employs the use of an algorithm which analyzes the relative position, size or shape of one or more of a person’s eyes, nose, and the facial recognition system includes one or more 3-D sensors for capturing information about the shape of a person’s face (col. 5 lines 53-col. 10 line 3).
It would have been obvious to one of ordinary skill in the art to modify the system of Clark in view of Fitzgibbon in view of Ashenfelter as disclosed by Eraslan because the system of Clark in view of Fitzgibbon requires the authentication of the user in order to gain access to the control interface and facial recognition represent an alternate and reliable means of verifying the identity of an individual.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark US Patent 7228664 in view of Fitzgibbon et al. US Patent Application Publication 20100060413 in view of Ashenfelter et al. US Patent 8922342 and further in view of Perler US Patent Application Publication 2002/0030584.
Regarding claim 33, Clark in view of Fitzgibbon in view of Ashenfelter et al. teaches the use of fingerprint as a biometric means but is silent on teaching the biometric verification system comprises an iris recognition system and an iris scanner. Perler in an analogous art teaches the use of an iris recognition system and an iris scanner as an alternative to a fingerprint biometric system (paragraph 035).
It would have been obvious to one of ordinary skill in the art to modify the system of Clark in view of Fitzgibbon in view of Ashenfelter at the time of the invention as disclosed by Perler because such modification represents the substitution of one known biometric system for another in order to achieve the same result of authenticating a user. 




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683